Title: William C. C. Claiborne to Thomas Jefferson, 18 June 1810
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            My Dr Sir,
            Alexandria 
                     June 18h 1810.
          
          Immediately on the Receipt of your favour of theInstant (which was handed me two days since), I addressed a Letter to the Mayor of New-Orleans, requesting him to Consult Mr Moreau Lislet, as to the powers of the former Governors of Louisiana to remove persons who might intrude on the Batture;— We
			 know that an authority of the kind, was exercised by the Baron Carondelet; that it is expressed in some where in the Spanish Laws is highly probable, and I persuade myself the Mayor will be enabled to return me a satisfactory Answer.—Of the real design of the Plaintiff and his Advisors, I
			 have no doubt, and in my Letter to the Mayor, I have urged the importance of his transmitting to me without delay, such further Documents and testimony as may tend to shew that the Batture is of right, and allways has been, & always ought to be used as a public Common.—I am now on my Journey to Richmond;—
			 
			 I
			 regret that it will not be in my power to proceed immediately from thence to Monticello;—But my previous to return to Washington is necessary, in order to effect with Mr Gallatin, who leaves the City early in July, a final settlement of my public Accounts.—I however anticipate the pleasure of being at Monticello, on or before the 12th of next Month, and with this view, I shall endeavour to leave Washington on the Morning of the 6th of July.—
             It is indeed Sir, cause of sincere regret to me, that you should be subjected to the Inconvenience, which the Pending Process may probably occasion, nor can I subdue the indignant feelings which the Conduct of Livingston and his advisors is calculated to excite in the Breast of an honest Man;—I cannot however but think, that Good will ultimately result;—the more the
			 subject is
			 investigated, the more apparent will be the Villainy of the Batture Speculation, and the more necessary and proper will be found the interference of the Executive.
          
            With great Respect I am Dr Sir, Your faithful friend
            
                  
               William C. C. Claiborne
          
        